COXE, District Judge.
When this deposition was taken, it was stipulated that the testimony might be taken by a stenographer, and that the stenographer’s fees would be taxable. In view of this stipulation, I think that the defendant is entitled to tax the stenographic expense of taking the deposition regardless of whether the deposition was actually introduced in evidence or not.
The motion of the defendant to include in the bill of costs $48.75 for the stenographic expense of taking the deposition is granted.